       Case 1:20-cv-01281-TJM-CFH Document 22 Filed 01/06/21 Page 1 of 2




                                                        January 6, 2021

Hon. Christian F. Hummel, U.S.M.J.
James T. Foley U.S. Courthouse
445 Broadway, Room 441
Albany, NY 12207
Via ECF

       Re:     Yeend et al. v. Akima Global Services, LLC, 1:20-cv-01281-TJM-CFH

Dear Judge Hummel:

       I write to request a one-week extension to Plaintiffs’ deadline to file a reply in support of

the motion to remand. Defendant’s opposition papers, filed on January 4, included two new

declarations and over 30 pages of new purported evidence, which were not included in the

original removal submissions and of which Defendant asks this Court to take judicial notice. (See

Dkts. 21, 21-2, 21-2, 21-3, 21-4.) Pursuant to Local Rule 7.1(a)(1), the current deadline for reply

is January 11; we respectfully request that it be extended to January 18 to enable us to review the

new materials and arguments submitted by Defendant and consider their significance.

       Defendant does not consent to the extension but has not provided any explanation. We

are unaware of any prejudice that the extension would cause to Defendant. The extension does

not affect any other deadlines in the case.

                                                        Respectfully submitted,

                                                        s/ Maureen Hussain

                                                        Maureen Hussain
                                                        Worker Justice Center of New York
                                                        9 Main Street, Kingston, NY 12401
             1187 Culver Rd                      9 Main Street                245 Saw Mill River Road
             Rochester, NY 14609                 Kingston, NY 12401           Suite 106
             (585) 325 3050                      (845) 331 6615               Hawthorne, NY 10532


                                              www.wjcny.org
Case 1:20-cv-01281-TJM-CFH Document 22 Filed 01/06/21 Page 2 of 2




                                     Telephone: (845) 331-6615
                                     E-mail: mhussain@wjcny.org

                                     Attorneys for Plaintiffs




    1187 Culver Rd            9 Main Street                     245 Saw Mill River Road
    Rochester, NY 14609       Kingston, NY 12401                Suite 106
    (585) 325 3050            (845) 331 6615                    Hawthorne, NY 10532


                           www.wjcny.org
